                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


    UNITED STATES                                     CRIMINAL ACTION

    VERSUS                                                      NO. 13-101

    DEMETRIAS TEMPLE                                         SECTION “R”


                          ORDER AND REASONS

       Before the Court is defendant Demetrias Temple’s motion for a post-

sentence downward departure. 1 For the following reasons, the motion is

denied.



I.     BACKGROUND

       On September 24, 2014, Temple pleaded guilty to one count of

conspiracy to commit healthcare fraud, in violation of 18 U.S.C. § 1349. 2 On

March 22, 2017, the Court sentenced Temple to 46 months imprisonment. 3

Temple now moves for a reduction in her sentence. 4 Temple argues that she

has undergone “post-offense rehabilitative efforts,” including completing




1      R. Doc. 916.
2      R. Doc. 112.
3      R. Doc. 800.
4      R. Doc. 916.
376 hours of a drug treatment program.5 She further argues that she should

be granted a reduced sentence because of her acceptance of responsibility

and cooperation with law enforcement prior to sentencing. 6



II.   DISCUSSION

      Pursuant to 18 U.S.C. § 3582(b) and (c), a court may modify a term of

imprisonment if permitted by Rule 35 of the Federal Rules of Criminal

Procedure. 18 U.S.C. § 3582(c)(1)(B). Rule 35 provides that “upon the

government’s motion made more than one year after sentencing, the court

may reduce a sentence.” Fed. R. Crim. P. 35(b)(2). Here, because the

government has not filed a Rule 35 motion, there are no grounds for the

Court to modify Temple’s sentence. Accordingly, Temple’s motion is denied.

      Further, to the extent Temple’s motion could be construed as a

challenge of the government’s decision not to file a Rule 35(b) motion, the

motion is still unavailing. The government’s decision not to file a Rule 35(b)

motion “is not reviewable unless it is based on an unconstitutional motive.”

United States v. Woods, 464 F. App’x 416, 416-17 (5th Cir. 2012) (per

curium) (internal quotation marks omitted). This means Temple must show




5     Id. at 2.
6     Id. at 2-3.
                                      2
that the government declined to file a Rule 35 motion based on “race,

religion, or other arbitrary classification, including the exercise of protected

statutory and constitutional rights.” Id. at 416 (internal quotation marks

omitted). Temple has made no such showing.



III. CONCLUSION

      For the foregoing reasons, Temple’s motion is DENIED.



           New Orleans, Louisiana, this _____
                                         30th day of May, 2019.


                       ____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                       3
